Citation Nr: 0902590	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement for service connection post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from August 1990 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, well before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
personnel records, and secured an examination in furtherance 
of his claim.  VA has no duty to inform or assist that was 
unmet.

The veteran's SMRs show that on his report of medical history 
at entry into service, he noted having a nervous stomach by 
vomiting under severe stress, and anxiety under stress.  His 
entrance examination did not identify any psychiatric 
disorders.  Additionally, when he was medically discharged 
due to a lower back disability, the veteran's report of 
medical history noted depression or excessive worry.  His 
SMRs show no other complaints, or treatment of, any mental 
disorders.  His decorations consist of the Army Commendation 
Medal, Army Achievement Medal, Army Good Conduct Medal, 
National Defense Service Medal, Army Lapel Button, and the 
Army Service Ribbon.  There is no indication that the veteran 
was directly involved in combat, nor has the veteran 
contended that he was directly involved in combat.  

The veteran contends that he has PTSD as a result of several 
stressors.  While the veteran was in service, his father and 
brother died, and he was in a motor vehicle accident.  The 
veteran also contends there was a bomb threat and scare while 
on base, his drill sergeant was abusive, and he was afraid 
that he was going to die from various needle pokes that he 
received while working as a dental technician.  The veteran 
further contends that he had a stressor that occurred before 
service, and that his military service aggravated his 
condition.  The RO did not seek to corroborate the stressors 
of the bomb threat, abusive drill sergeant, and needle pokes 
as the veteran did not provide sufficient identifying 
information for the corroboration of those stressors, or they 
did not meet the requirements for a traumatic stressor.  The 
stressor of the motor vehicle accident was conceded.  

The record contains numerous VA treatment records beginning 
in May 2001.  The first mention of PTSD was in a VA medical 
record dated in February 2003.  The veteran described being 
mugged at knife point by two black males when he was 16.  The 
veteran was diagnosed with probable PTSD related to the 
mugging at the age of 16.  No mention was made of any 
military stressors.

A VA medical record dated in March 2003 indicates that the 
veteran reported the mugging, and that he had nightmares and 
intrusive thoughts of that assault.  He also reported that he 
had a black drill sergeant while at boot camp who yelled, 
which terrified him.  He was diagnosed with PTSD with 
depression.

A VA medical record dated in May 2004 shows that the veteran 
reported the mugging, the deaths of his father and brother, 
and his drill sergeant being hard on him.  The veteran was 
diagnosed with PTSD by history (mugged at age 16).  

A buddy statement dated in March 2006 reveals that the loss 
of the veteran's father had a profound effect on him, and 
that the veteran changed after that.

The veteran was afforded a VA examination in March 2008.  The 
veteran's claims file and medical records were reviewed.  The 
examiner noted that the only stressor that possibly met the 
criterion A (person exposed to a traumatic event) for PTSD 
was the motor vehicle accident.  The examiner also noted that 
in review of the claims file and the records, there was no 
diagnosis of PTSD that was made based on a trauma that 
occurred during the veteran's military service.  The examiner 
further noted that with regard to the veteran's pre-military 
mental health, there was no indication that the veteran had 
been diagnosed with any mental disorder prior to entering the 
military.

On examination, the veteran reported his military stressors 
to be the deaths of his father and brother, and the motor 
vehicle accident.  The examiner opined that with regard to 
criterion A in the Diagnostic and Statistical Manual of 
Mental Disorders - Fourth Edition (DSM-IV), the veteran did 
not meet that criterion for military trauma.  The examiner 
further opined that the motor vehicle accident, where the 
veteran was not seriously injured and walked away from, did 
not meet the necessary criteria for diagnosing PTSD.  The 
examiner also opined that the veteran's reported symptoms did 
not meet criteria for PTSD.  The veteran was diagnosed with 
bipolar disorder.  The examiner noted that there was no 
significant evidence that the veteran's diagnosis of bipolar 
disorder was military service connected.  The examiner opined 
that there was no substantive evidence to make the diagnosis 
of PTSD, and that the veteran's pattern was much more 
consistent with a diagnosis of bipolar disorder.  The 
examiner noted that the history of the diagnosis of PTSD was 
made based upon nonmilitary events in the past.  While the 
veteran did suffer some losses during his military service, 
and when involved in a motor vehicle accident, the examiner 
opined that those experiences did not meet the threshold 
necessary for diagnosis of PTSD.
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the record shows that the veteran was not a combatant, 
and he has not contended that he was.  Accordingly, his 
alleged stressors must be independently verified as a 
predicate to service connection for PTSD.  The veteran's 
stressors of the deaths of his father and brother do not meet 
the requirements for a traumatic stressor.  The stressors of 
the bomb threat, an abusive drill sergeant, and various 
needle pokes were not verified, as the veteran did not 
provide sufficient identifying information to allow for the 
RO to corroborate that stressor.  With regards to the 
confirmed stressor of the motor vehicle accident, the 
examiner noted that that stressor did not meet the necessary 
criteria for a PTSD diagnosis.  

There is no evidence that the veteran has been diagnosed with 
PTSD based upon any military stressors in accordance with 
38 C.F.R. § 4.125(a).  The record contains diagnoses of PTSD, 
but based on a mugging at the age of 16.  The veteran was 
afforded a VA examination and the examiner concluded that the 
veteran did not have PTSD.  The examiner provided a detailed 
rationale and persuasive opinion.  There are no other medical 
opinions of record to contradict the VA examiner's opinion.   

As regards the veteran's contention that his military service 
aggravated a pre-existing condition, a veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated thereby.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  If there is evidence that 
a pre-service disability underwent an increase in severity 
during service, the presumption of aggravation can be 
rebutted only by clear and unmistakable evidence to the 
contrary.  38 C.F.R. § 3.306(b).  

Here, there the presumption of sound condition has not been 
rebutted.  The veteran has not identified any evidence that 
supports his contention that he had a pre-existing 
psychiatric condition.  While his report of medical history 
at entry noted having a nervous stomach, no psychiatric 
conditions were noted at his entrance examination.  Moreover, 
the VA examiner noted that with regard to the veteran's pre-
military mental health, there was no indication that the 
veteran had been diagnosed with any mental disorder prior to 
entering the military.  There is no clear and unmistakable 
evidence that demonstrates that the veteran had a psychiatric 
condition before acceptance and enrollment.

The Board acknowledges the veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement for service connection for PTSD is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


